                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


UNITED STATES OF AMERICA                  CASE NO. 6:20-CR-00171-02

VERSUS                                    JUDGE JUNEAU

RANSOME WILKINS JR (02)                   MAGISTRATE JUDGE PATRICK J. HANNA

                                    JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the defendant’s waiver of any objections, this Court concludes that the

Magistrate Judge’s report and recommendation is correct and adopts the findings

and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the plea agreement filed in the record of these proceedings, the guilty plea

of the defendant, Ransome Wilkins, Jr., is ACCEPTED and he is fully adjudged guilty

of the offense charged in Count 1, consistent with the report and recommendation.

      Signed at Lafayette, Louisiana, on this 14th         July
                                              ___ day of _____________, 2021.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
